DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         FUCIEN RICHELIEU,
                             Appellant,

                                    v.

DEPARTMENT OF REVENUE, CHILD SUPPORT ENFORCEMENT and
             VILAINE MERCEDES OVILMAR,
                      Appellees.

                              No. 4D19-3389

                          [February 12, 2020]

  Appeal from the State of Florida, Department of Revenue, Division of
Administrative Hearings, L.T. Case Nos. CSP Case No. 1176603019, DOAH
Case No. 19-004769-CS and Depository No. 50190700545CA.

  Fucien Richelieu, West Palm Beach, pro se.

   Ashley Moody, Attorney General, and Toni C. Bernstein, Senior
Assistant Attorney General, Tallahassee, for appellee Department of
Revenue.

PER CURIAM.

  Affirmed. See Fla. R. App. 9.315(a).

WARNER, GROSS and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.